Case 19-13253 Doc 41 Filed 12/06/19 Entered 12/06/19 15:06:23 Main Document Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF LOUISIANA

                                                        )
    In re                                               )      Case No. 19-13253
                                                        )
    Offshore Marine Contractors, Inc.,                  )      Chapter 11
                                                        )
                           Debtor.                      )      Section B
                                                        )
                                                        )

                         NOTICE OF AGENDA FOR DECEMBER 9, 2019


   UNCONTESTED MATTERS:



            1. Motion to Approve Compensation and Payments to Insiders (the “Insiders Pay
               Motion”) [P-12]

               Objection Deadline:    December 9, 2019 at 12:00 p.m.CST

               Related Pleadings:     None

               Related Exhibits:      Declaration of Raimy D. Eymard in Support of
                                      First Day Motions

               Status:                This matter is going forward with no current objection.



            2. Motion for Order Authorizing (I) Continued Use of Existing Business Forms and
               Records and (II) Maintenance of Existing Corporate Bank Accounts and Cash
               Management System (the “Cash Management Motion”[P-14]

               Objection Deadline:    December 9, 2019 at 12:00 p.m.CST

               Related Pleadings:     None

               Related Exhibits:      Declaration of Raimy D. Eymard in Support of
                                      First Day Motions

               Status:                This matter is going forward with no current objection.




                                             Page | 1
Case 19-13253 Doc 41 Filed 12/06/19 Entered 12/06/19 15:06:23 Main Document Page 2 of 3




         3. Motion for Order Authorizing and Approving Post-Petition Secured Financing and
            Authority to Use Cash Collateral (the “DIP Financing Motion”) [P-22]

            Objection Deadline:      December 9, 2019 at 12:00 p.m.CST

            Related Pleadings:       None

            Related Exhibits:        Declaration of Raimy D. Eymard in Support of
                                     First Day Motions

            Status:                  This matter is going forward with no current objection.



         4. Motion for Interim and Final Orders Pursuant to Section 366 of the Bankruptcy Code
            (I) Prohibiting Utility Companies from Altering, Refusing, or Discontinuing Utility
            Services, (II) Deeming Utility Companies Adequately Assured of Future Performance,
            and (III) Establishing Procedures for Determining Adequate Assurance of Payment (the
            “Utilities Motion”) [P-23]

            Objection Deadline:      December 9, 2019 at 12:00 p.m.CST

            Related Pleadings:       None

            Related Exhibits:        Declaration of Raimy D. Eymard in Support of
                                     First Day Motions

            Status:                  This matter is going forward with no current objection.



         5. Motion for Authority to Pay Pre-Petition Wages and Other Employee Benefits (the
            “Payroll Motion”) [P-26]

            Objection Deadline:      December 9, 2019 at 12:00 p.m.CST

            Related Pleadings:       None

            Related Exhibits:        Declaration of Raimy D. Eymard in Support of
                                     First Day Motions

            Status:                  This matter is going forward with no current objection.




                                             Page | 2
Case 19-13253 Doc 41 Filed 12/06/19 Entered 12/06/19 15:06:23 Main Document Page 3 of 3




   Dated: December 6, 2019

                                        Respectfully Submitted,


                                        STEWART ROBBINS BROWN & ALTAZAN LLC
                                        301 Main Street, Suite 1640
                                        P. O. Box 2348
                                        Baton Rouge, LA 70821-2348
                                        (225) 231-9998 Telephone
                                        (225) 709-9467 Fax

                                  By:   /s/ Paul Douglas Stewart, Jr.
                                        Paul Douglas Stewart, Jr. (La. #24661)
                                        dstewart@stewartrobbins.com
                                        Brandon A. Brown (La. #25592)
                                        bbrown@stewartrobbins.com

                                        Proposed Counsel for Offshore Marine
                                        Contractors, Inc.




                                        Page | 3
